Exhibit 10.2

AMENDED AND RESTATED LESSEE WORKING CAPITAL NOTE

 

U.S. $6,000,000

  New York, New York   December 11, 2006

BUZZARD POWER CORPORATION, a Delaware corporation (the “Lessee”) FOR VALUE
RECEIVED, hereby promises to pay to the order of SCRUBGRASS GENERATING COMPANY,
L.P., a Delaware limited partnership (the “Lender”), at the offices of the
Disbursement Agent for the account of Scrubgrass Generating Company, L.P. (or
such other office designated by the Lender), the principal sum of SIX MILLION
DOLLARS ($6,000,000), or if less, the aggregate unpaid principal amount of all
Lessee Working Capital Loans under this Amended and Restated Lessee Working
Capital Note made by the Lender to the Lessee (or deemed made by the Lender to
the Lessee pursuant to the Amended and Restated Lessee Working Capital Loan
Agreement, dated December 22, 1995 by and between the Lessee and the Lender (as
amended, restated, modified, supplemented and in effect from time to time, the
“Amended and Restated Lessee Working Capital Loan Agreement”), at the times and
in the manner provided in the Amended and Restated Lessee Working Capital Loan
Agreement. All capitalized terms used herein without definition shall have the
meanings ascribed thereto in such Amended and Restated Lessee Working Capital
Loan Agreement.

The Lessee also promises to pay interest on the unpaid principal amount hereof
in like money at said office until paid at the rates per annum which shall be
determined in accordance with the provisions of Article II of the Amended and
Restated Lessee Working Capital Loan Agreement. All Lessee Working Capital Loans
made or deemed made by the Lender and the Type thereof, all payments and
prepayments made on account of the principal thereof, and all Conversions of
such Lessee Working Capital Loans, shall be recorded by the Lender on the
Schedule (or a continuation thereof) attached hereto, it being understood that
failure by the Lender to make any such endorsement or any error therein shall
not affect the obligations of the Lessee hereunder.

This note is the Amended and Restated Lessee Working Capital Note referred to in
the Amended and Restated Lessee Working Capital Loan Agreement and is entitled
to the benefits thereof and the other Loan Documents referred to therein. This
Amended and Restated Lessee Working Capital Note amends and restates the
existing Amended and Restated Lessee Working Capital Note dated December 22,
1995 (the “Existing Amended and Restated Lessee Working Capital Note”) issued by
the Lessee to the Lender pursuant to the Amended and Restated Lessee Working
Capital Loan Agreement, and effective on the Amendment No. 1 Effective Date,
such Existing Amended and Restated Lessee Working Capital Note shall
automatically, without any further notice, consent, or other act, be amended and
restated hereby and to the extent this Amended and Restated Lessee Working
Capital Note restates such Existing Amended and Restated Lessee Working Capital
Note, such Existing Amended and Restated Lessee Working Capital Note



--------------------------------------------------------------------------------

is restated and to the extent this Amended and Restated Lessee Working Capital
Note amends such Existing Amended and Restated Lessee Working Capital Note, such
Existing Amended and Restated Lessee Working Capital Note is amended; provided,
that the Lessee Working Capital Loans (as defined in the Amended and Restated
Lessee Working Capital Loan Agreement) made or deemed made by the Lender to the
Lessee under the Amended and Restated Lessee Working Capital Loan Agreement
shall be Lessee Working Capital Loans evidenced hereby and shall continue
hereunder (to the extent outstanding and not repaid on the Amendment No. 1
Effective Date) as the terms and conditions thereof may be amended and restated
hereby, and shall not be deemed by reason hereof to be extinguished.

As provided in the Amended and Restated Lessee Working Capital Loan Agreement,
this Amended and Restated Lessee Working Capital Note is subject to prepayment,
in whole or in part. In case an Event of Default under the Amended and Restated
Lessee Working Capital Loan Agreement shall occur and be continuing, the
principal of and accrued interest on this Amended and Restated Lessee Working
Capital Note may be declared to be due and payable in the manner and with the
effect provided in the Amended and Restated Lessee Working Capital Loan
Agreement.

The Lessee hereby waives presentment, demand, protest or notice of any kind in
connection with this Amended and Restated Lessee Working Capital Note.

 

2



--------------------------------------------------------------------------------

THIS LESSEE WORKING CAPITAL NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

BUZZARD POWER CORPORATION, a

Delaware corporation

By:

  /s/ Jimmy Chow Name:   Jimmy Chow Title:   Controller

AMENDED AND RESTATED LESSEE WORKING CAPITAL NOTE